DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of Group I and tumor as species of target tissue, was previously acknowledged. The requirement was deemed proper and made FINAL.
In the reply filed 7/18/22, Applicants amended claims 15, 17-21, cancelled claim 24 and added NEW claim 85. 
Claims 15, 17-23, 25-34 and 85 are pending. 
Claims 19-23, 31-34 are withdrawn from consideration. 
Claims 15, 17-18, 25-30 and 85 read on Group I and elected species and are under consideration. 

				Claim interpretation
Claims 15 is drawn to a composition comprising an in vitro plurality of selected pain mediators including at least one interleukin, at least one growth factor and at least one other mediator that are present in or near a target tissue associated with a pain response of a specific disease or condition, wherein contacting a neuron with the composition stimulates the neuron to model the pain response. The limitation “wherein contacting a neuron with the composition stimulates the neuron to model the pain response” is the intended use of the composition. Please note that it is regarded that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. The broadest reasonable interpretation of the claim does not require the target tissue, just a composition comprising the claimed pain mediators, wherein the pain mediators can be found in or near target tissue. Therefore, any composition comprising the selected pain mediators would meet the limitations of the claim. 

			       Claim Rejections-Withdrawn
The rejection of claims 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to cancelation of claim 16.
The rejection of claims 15-17, 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivas et al. (The Journal of Neuroscience, Sept. 3, 2014-34(36):11959-11971) is withdrawn due to amendment of claim 15. 
The rejection of claims 15, 17, 25-30 under 35 U.S.C. 103 as being unpatentable over Vivas et al. (The Journal of Neuroscience, Sept. 3, 2014-34(36):11959-11971) in view of Kralj et al. (“Optical recording of action potentials in mammalian neurons using a microbial rhodopsin” Nat. Methods. 2012 Jan: 9(1):90-95) is withdrawn due to amendment of claim 15. 

Claim Objections
Claim 28 objected to because of the following informalities:  “ex vivo” should italicized.  Appropriate correction is required.

Claim Rejections - 35 USC § 101-Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 15, 17-18 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is maintained and extended to NEW claim 85.  Based upon an analysis with respect to the claim as a whole, claims 15, 17-18, 25-26 and 85 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claims 15 is drawn to a composition comprising an in vitro plurality of selected pain mediators including at least one interleukin, at least one growth factor and at least one other mediator that are present in or near a target tissue associated with a pain response of a specific disease or condition, wherein contacting a neuron with the composition stimulates the neuron to model the pain response. Claim 17 is drawn to the composition of claim 15, wherein the target tissue is a tumor. Claim 18 is drawn to claim 17, wherein the mediators include four or more NGF, ET-1, TNF-alpha, IL-6, ATP, bradykinin, acidic pH and a protease. Claim 25 is drawn to the mediators satisfy one or more a-d. Claim 26 is drawn to the wherein the administration of the composition to an animal causes a pain response in the animal.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
	Yes, the claims are directed to a natural phenomenon. As evidenced by the instant specification, a plurality of pain mediators can be found in synovial fluid of osteoarthritis subjects [0033]. The instant specification states that tumor necrosis factors, interleukins…and proteases can be found in synovial fluid [0033]. The instant specification states that tumor microenvironments have increased expression of TNF-α, IL-1b. IL-6…trypsin, ATP...and BDNF [0034]. Therefore, isolation of naturally occurring synovial fluid from an osteoarthritic patient or isolation of a tumor, would necessarily have a plurality of pain mediators naturally present.  Accordingly, the pending claims are directed to a naturally occurring product.  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? 
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. With respect to claim 17, tumor target tissue is naturally occurring. With respect to claim 18, the pain mediators can be found naturally in tumor tissue and osteoarthritic synovial fluid. With respect to claims 25 and 26, as evidenced by the instant specification TNFα triggers a pain response. Claim 85 does not add anything significantly more to claim 15.
The composition does not require any additional elements other than a plurality of pain mediators. Therefore, the claims do not recite any additional elements that amount to significantly more.  
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, claims 15, 17-18, 25-26 and 85 do not qualify as eligible subject matter.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. Applicants argue that the claim 15 has been amended to recite an in vitro composition of selected pain mediators, which are selected to model the microenvironment present in a target tissue to cause a particular pain response. Applicants argue that because the composition comprising selected pain mediators, the composition is not naturally occurring, it is manmade. Applicants further argue that the judicial exception is practically applied because it is a model of a specific pain response associated with a specific disease or condition.
These arguments were considered but are not persuasive. As indicated above, the broadest reasonable interpretation of the claim does not require the composition is a model of pain or the target tissue. The claim only requires a composition comprising the claimed pain mediators, wherein the pain mediators can be found in or near target tissue. Therefore, any composition comprising the selected pain mediators would meet the limitations of the claim. As indicated in the 101 rejection above, synovial fluid from an osteoarthritic patient or isolation of a tumor, would necessarily have a plurality of pain mediators naturally present.  The claim does not add significantly more to the judicial exception and it not practically applied.
For the reasons presented above, the rejection is maintained.



Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-18, 25-30 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of claim 15. 
Claim 15 is indefinite because the claim is internally inconsistent. The claim recites “in vitro plurality of selected pain mediators”, but also states that the mediators are present in or near a target tissue. Dependent claim 27 recites the composition comprises “living neurons” and claim 28 recites the mediators are provided in media “ex vivo”. As evidenced by Qima Life Sciences (https://qima-lifesciences.com/en/ex-vivo-vs-in-vitro/ accessed 10/19/22), there is a difference between “in vitro” and “ex vivo”.  A composition cannot be an “in vitro” AND “ex vivo” composition. Therefore, it is unclear if the composition is an in vitro composition or ex vivo composition. 
For purposes of examination, claim 15 is interpreted as an “in vitro” composition. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a NEW rejection necessitated by amendment of claim 15. 
 Claims 27-30 claim the composition includes living neurons and are provided in media ex vivo. However, claim 15 is drawn to a composition comprising an “in vitro” plurality of pain mediators. Claims 27-30 fail to further limit claim 15 because “in vitro” and “ex vivo” are distinct culture models and a composition cannot be “in vitro” and “ex vivo”. Therefore, the dependent claims fail to further limit the subject matter of the claim upon which it depends and fails to include all the limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

		Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 15, 17-18 and 25-26 under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (“Effects of Malessezia Isolates on Cytokine production associated with melanogenesis by keratinocytes” ACTA ACADEMIAE MEDICINAE SINICAE; April 2007) is maintained and extended to NEW claim 85. This rejection has been modified to address the amendment to the claims. 
Fan et al. teach co-culture of keratinocytes with Malessizia (Abstract). Fan et al. teach isolation of supernatants for co-culture of the keratinocytes with Malessizia. The supernatants contained ET-1, NGF, IL-6 and TNF-α (Abstract and Fig. 2). Supernatant meets the limitation of “a composition” and “in vitro”. IL-6 meets the limitation of “at least one interleukin”; NGF meets the limitation of “at least one growth factor”; ET-1 and TNF-α meets the limitation of “at least one other mediator”. As evidenced by instant claim 18, ET-1, NGF, IL-6 and TNF-α are pain mediators. As evidenced by instant claim 18, ET-1, NGF, IL-6 and TNF-α are pain mediators present in or near a tumor, meeting the limitation of “present in or near a target tissue associated with a pain response”.  With respect to the limitation “wherein contacting a neuron with the composition stimulates the neuron to model the pain response” is the intended use of the composition. Please note that it is regarded that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Fan et al. teach a composition that anticipates the limitations of claim 15 and would therefore be capable of the intended use. 
Therefore, Fan et al. anticipates the limitations of instant claim 15. 
With respect to claims 17 and 18, the supernatants contained ET-1, NGF, IL-6 and TNF-α (Abstract), meeting the limitation of “four or more”. As evidenced by instant claim 18, ET-1, NGF, IL-6 and TNF-α are pain mediators present in or near a tumor. 
With respect to claims 25 and 26, the composition of Fan et al. anticipates the limitations of claims 15 and 17-18. As evidenced by the instant specification [0188, nerve growth factor (NGF), interleukin-6 (IL-6), endothelin-1 (ET-1), tumor necrosis factor alpha (TNF-a), each affect receptors expressed in dorsal root ganglion (DRG) neurons and, accordingly, can induce measurable responses in DRG neuron models. As evidenced by the instant specification, TNF-α and IL-6 have found to be the cause of  local pain when injected into rats [0159-0160]. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Fan et al. anticipate the limitations of claim 15 and the same composition would inherently have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

	
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. Applicants argue that Fan is an improper untranslated art reference and fails to teach or disclose the claimed composition. Applicants argue that Fan appears to teach culturing keratinocytes with fungus and measuring changes in different proteins excreted by the keratinocytes. Applicants argue that Fan is not selecting any pain mediators to create a composition. Applicants further argue that the Examiner cites to both the abstract and figure 2 of Fan, which is improper (see MPEP 2120(II)). Applicants requests a full translation if the rejection is maintained. 
These arguments are not persuasive. As indicated above, the claim only requires a composition comprising the claimed pain mediators, wherein the pain mediators can be found in or near target tissue. Therefore, any composition comprising the selected pain mediators would meet the limitations of the claim. Fan et al. teach isolation of supernatants for co-culture of the keratinocytes with Malessizia. The supernatants contained ET-1, NGF, IL-6 and TNF-α (Abstract and Fig. 2), meeting the limitations of the claims. It should be noted that Fig. 2 is translated into English. Nevertheless, a full translated document is provided herein. For the reasons presented above, the rejection is maintained.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654